Citation Nr: 0708350	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-07 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the shoulders, elbows, hands, and knees due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine due to exposure to 
ionizing radiation.

3.  Entitlement to service connection for degenerative 
changes status post laminectomy of the lumbar spine due to 
exposure to ionizing radiation.

4.  Entitlement to service connection for peripheral 
neuropathy of all extremities due to exposure to ionizing 
radiation.

5.  Entitlement to service connection for a bladder disorder 
due to exposure to ionizing radiation.

6.  Entitlement to service connection for migraine headaches 
due to exposure to ionizing radiation.

7.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD), to 
include bipolar disorder, anxiety, depression, and insomnia 
due to exposure to ionizing radiation.

8.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980.

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran filed a timely notice of disagreement with the 
denial of his claim for service connection for PTSD, but has 
not yet been furnished with a statement of the case with 
respect to this claim.  Consequently, the Board has 
additionally identified this matter as a subject for 
appellate review for the purpose of remanding the issue for 
the issuance of an appropriate statement of the case.  

The Board also notes that while the veteran initially 
requested a hearing before the Board, following his failure 
to report for a scheduled hearing, the veteran provided a 
letter in which he stated that he was unable to attend a 
hearing at his local regional office (RO), and asking whether 
an alternative location could be selected closer to his home.  
As no such accommodation can be made, and the veteran has 
expressed an inability to attend his previously requested 
hearing, the Board finds that further action to afford the 
veteran with his requested hearing is not necessary.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  The evidence is against a finding that the veteran was 
exposed to ionizing radiation during service.

2.  No current disability associated with arthritis of the 
shoulders, elbows, hands, and knees, DDD of the cervical 
spine, degenerative changes status post laminectomy of the 
lumbar spine, peripheral neuropathy of all extremities, a 
bladder disorder, migraine headaches, or psychiatric disorder 
is related to active service, or in the case of arthritis and 
organic diseases of the nervous system, to a period of one 
year after service. 


CONCLUSIONS OF LAW

1.  Arthritis of the shoulders, elbows, hands, and knees was 
not incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2006).

2.  DDD of the cervical spine was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

3.  Degenerative changes status post laminectomy of the 
lumbar spine were not incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).

4.  Peripheral neuropathy of all extremities was not incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

5.  A bladder disorder was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).

6.  Migraine headaches were not incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2006).

7.  A psychiatric disorder, to include bipolar disorder, 
anxiety, depression, and insomnia, was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this claim has been fully 
developed within the guidelines established by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, 
the record reflects that appellant has been sufficiently 
advised of the evidence needed to substantiate his claim.  

First, prior to the rating decision that denied the claim in 
September 2002, the veteran was advised in a May 2002 letter 
of the evidence necessary to substantiate his claim, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

While the May 2002 VCAA notice letter did not specifically 
request that the appellant provide any evidence in 
appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communication from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to the VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also notes that there is no indication that there 
are any outstanding pertinent records or reports that have 
not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
veteran's claims file.  The veteran has also not indicated 
any intention to submit additional evidence in support of his 
claim.  Consequently, based on all of the foregoing, the 
Board finds that no further notice and/or development is 
required in this matter pursuant to the VCAA.

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002).

Where arthritis or organic diseases of the nervous system 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).

Service connection for a disability that is claimed to be 
attributable to exposure to radiation during military service 
may be established in one of three ways.  See Davis v. Brown, 
10 Vet. App. 209 (1997) and Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, there are a number of enumerated diseases 
that are presumptively service connected at any time after 
service if the claimant establishes status as a "radiation-
exposed veteran" as defined by 38 U.S.C.A. § 1112(c) (West 
2002) and 38 C.F.R. § 3.309(d) (2006).  The diseases referred 
to in the regulation are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d) (2006).  
Second, claims based on exposure to ionizing radiation may be 
service connected under 38 C.F.R. § 3.311 (2006).  Third, 
service connection is warranted under 38 C.F.R. § 3.303(d) 
(2006) if it is established that a disease diagnosed after 
discharge is the result of exposure to radiation during 
active service.  Combee v. Brown, 34 F.3d 1039 (1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty, or an individual who while a member of a reserve 
component of the Armed Forces during a period of active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to include participation in onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii)(A).  

The term "onsite participation" is defined to include 
presence during the official operational period of an 
atmospheric nuclear test at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  

The term "onsite participation" is also defined to include 
presence during the six month period following the official 
operational period of an atmospheric test at the test site or 
other test staging area to perform official military duties 
in connection with completion of projects related to the 
nuclear test including decontamination of equipment used 
during the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(B).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. § 3.307 or § 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses.  38 C.F.R. § 3.311(a) (2006).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer and parathyroid adenoma.  38 
C.F.R. § 3.311(b)(2) (2006).

When it is determined that a veteran was exposed to ionizing 
radiation as claimed, and the veteran subsequently develops a 
radiogenic disease which first became manifest within the 
period specified in 38 C.F.R. § 3.311(b)(5), the claim, 
before its adjudication, shall be referred to the Under 
Secretary for Benefits for consideration as to whether the 
disease resulted from exposure to ionizing radiation in 
service.  The Under Secretary for Benefits may request an 
advisory medical opinion from the Under Secretary of Health.  
38 C.F.R. § 3.311(c)(1).

If the Under Secretary of Benefits determines that there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(ii).

If the Under Secretary of Benefits is unable to conclude 
whether it is at least as likely as not that the veteran's 
disease resulted from exposure to radiation, or that there is 
no reasonable possibility, the Under Secretary for Benefits 
shall refer the matter to an outside consultant in accordance 
with paragraph (d) of this section.  38 C.F.R. § 
3.311(c)(ii)(2).  The consultant shall evaluate the claim 
under factors specified in paragraph (e) of this section and 
respond in writing, stating whether it is either likely, 
unlikely, or approximately as likely as not the veteran's 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311(c)(iv)(3).

The veteran essentially contends that his claimed 
disabilities are the result of his exposure to uranium as his 
unit's armorer.  More specifically, he claims that in the 
process of carrying out his duties, he was confined to a 
small, unventilated room for extended periods of time while 
working on weapons, the sights of which had been treated with 
radioactive material.  Although not specifically claimed by 
the veteran, the Board has further considered whether there 
is any evidence linking an in-service assault and vehicular 
accident to any of the veteran's claimed injuries.  However, 
service medical records do not reflect any relevant 
complaints or treatment during service.  There are also no 
relevant medical records dated within one year of the 
veteran's discharge from active service in July 1980.  In 
fact, the oldest treatment records in the claims file are VA 
treatment records dated in May 2000.

II.  Analysis

The Board has carefully reviewed the evidence relevant to 
these claims, and first notes that with respect to the claims 
for service connection for arthritis of the  elbows, and 
hands, peripheral neuropathy of the extremities, migraine 
headaches, and a bladder disorder, the Board does not find 
sufficient evidence of current disability.  Under the basic 
statutory framework and the case law, it is clear that a 
fundamental element to establish service connection is 
competent evidence of current "disability."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  It has also been 
held that to constitute a disability, there must be evidence 
of the actual current existence of "disability."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

Here, while the veteran has complained of multiple joint 
pain, the Board cannot find a current diagnosis of arthritis 
of the elbows or hands in the record, and a recent examiner 
in October 2006 concluded that the veteran did not have any 
evidence of inflammatory arthritis or significant 
degenerative arthritis in the peripheral joints.  In 
addition, although the evidence does reflect the veteran's 
complaints of radiating pain in connection with the veteran's 
cervical and lumbar spine disabilities, the Board can locate 
no current diagnosis or finding of peripheral neuropathy as 
to any of the veteran's extremities.  The claims folder also 
reflects periodic complaints of headache and genitourinary 
problems, but no recent findings or diagnoses of any headache 
or bladder disorder.  Although the veteran may in good faith 
believe that 


he suffers from arthritis of the elbows and hands, peripheral 
neuropathy in his extremities, and headache and bladder 
disorders, he has not demonstrated any special education or 
medical training that enables him to diagnose such 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, in weighing the probative value of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses together with the October 2006 VA examiner's 
opinions, on the other, the Board finds the latter to be of 
far more probative value, and that the preponderance of the 
evidence is clearly against these claims.

Turning to the claims for service connection for arthritis of 
the shoulders and knees, DDD of the cervical spine, 
degenerative changes status post laminectomy of the lumbar 
spine, and psychiatric disorder, to include bipolar disorder, 
anxiety, depression, and insomnia, the Board finds that there 
is sufficient evidence of current disability, with diagnoses 
of degenerative changes in the shoulders, mild osteoarthritis 
of the knees in October 2006, DDD of the cervical and lumbar 
spine, and a depressive disorder.  Thus, the Board will give 
the veteran the benefit of the doubt, and find the existence 
of a current disability as to these remaining claims.

However, none of these disabilities is listed as a disability 
for which presumptive service connection is provided based on 
exposure to ionizing radiation pursuant to 38 C.F.R. 
§ 3.309(d) (2006), and 38 C.F.R. § 3.311 (2006).  

Moreover, while the veteran was also advised that he could 
still succeed with his claims by providing evidence that he 
was exposed to radiation in service, and further, by 
providing evidence that current disability was related to 
that exposure, the evidence is against such a finding.  Based 
on the veteran's occupation during service, the Board will 
concede the veteran's exposure to weapons during service.  
The Board also notes that with respect to the veteran's 
peripheral joint pain, the October 2006 VA examiner commented 
that radiation related injury could not be excluded.  
However, the Board also notes that a June 2002 written 
response from the service department reflects that no 
document or record of the veteran's exposure 


to radiation was of record, and the Board is bound by the 
determination of a service department.  Generally, it has 
been held that a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it.  Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  The Board additionally observes that 
equivocal statements like that of the October 2006 examiner 
are not sufficiently probative to link current disability to 
service (Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)), 
and articles that generally refer to depleted uranium or 
symptoms of radiation exposure without a supporting medical 
opinion relating such information specifically to the 
veteran's case are similarly deficient.  Consequently, since 
the Board does not find that such evidence provides a 
reasonable basis for questioning the service department 
determination, the Board will conclude that the veteran was 
not exposed to radiation during service.  

The Board finds that the claims additionally fail due to a 
lack of a medical opinion that otherwise links current 
disability to service, or a period of one year following 
service.  The Board finds that further examination and 
opinion evidence in this case is not warranted under the 
VCAA, as a result of the lack of current disability and/or 
the lack of evidence that the claimed disabilities may be 
associated with service.  38 C.F.R. § 3.159(c)(4) (2006).

In summary, based on all of the above, the Board finds that a 
preponderance of the evidence is against entitlement to 
service connection for arthritis of the shoulders, elbows, 
hands, and knees, DDD of the cervical spine, degenerative 
changes status post laminectomy of the lumbar spine, 
peripheral neuropathy of all extremities, a bladder disorder, 
migraine headaches, and a psychiatric disorder, to include 
bipolar disorder, anxiety, depression, and insomnia, on a 
presumptive basis or as directly related to active service.




ORDER

Entitlement to service connection for degenerative arthritis 
of the shoulders, elbows, hands, and knees is denied.

Entitlement to service connection for DDD of the cervical 
spine is denied.

Entitlement to service connection for degenerative changes 
status post laminectomy of the lumbar spine is denied.

Entitlement to service connection for peripheral neuropathy 
of all extremities is denied.

Entitlement to service connection for a bladder disorder is 
denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a psychiatric disorder, 
other than PTSD, to include bipolar disorder, anxiety, 
depression, and insomnia is denied.


REMAND

With respect to the veteran's claim for service connection 
for PTSD, the Board notes that following the RO's original 
denial of this claim in September 2003, the veteran provided 
additional evidence in support of his claim in December 2003 
and January 2004, after which an April 2004 rating decision 
again denied the claim.  Thereafter, while the veteran filed 
a May 2004 statement that can be construed as a notice of 
disagreement with the April 2004 rating decision, the veteran 
was not furnished with an appropriate statement of the case.  
Consequently, the Board has taken jurisdiction of this matter 
and finds that it should be remanded for issuance of a 
statement of the case.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

The veteran should be provided a 
statement of the case addressing the 
claim for service connection for PTSD 
and given the opportunity to respond.  
If, and only if, he responds with a 
substantive appeal in a timely manner, 
the case should be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


